Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-23 and claims 36-38 directed to inventions non-elected without traverse.  Accordingly, claims 1-23 and 36-38 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-23 (canceled)
Claim 25. The mar and scratch additive according to claim 24 wherein the remainder additive components also include at least one selected from an anti-corrosion additive, an antioxidant, and an ultra-violet inhibitor.

mar and scratch additive according to claim 25 wherein the ultraviolet in

Claim 27. The mar and scratch additive according to claim 24 wherein the catalyst is at least one selected from stannous octoate, 2-methyl imidazole, 2-propyl imidazole, and dibutyl tin dilauratel.

Claim 28. The mar and scratch additive according to claim 24 wherein the additive is provided on a silica carrier.

Claim 29. The mar and scratch additive according to claim 28 wherein a relative weight ratio of the additive to the silica carrier is between 60:40 and 70:30.

Claim 30. The mar and scratch additive according to claim 28 wherein the silica carrier is selected from (3-aminopropyl) trimethoxysilane, silicon dioxide, and combinations thereof.

Claim 31. The mar and scratch additive according to claim 28 wherein the additive is formed as particles each having a size of less than 5 micrometers.

Claim 32. The mar and scratch additive according to claim 31 wherein the particles each have a size of greater than 100 nanometers.

Claim 33. A chemical coating composition comprising at least one finished coating component provided at a weight ratio of 98 parts or more of the finished coating component and between 0.05 to 2 parts of the mar and scratch additive of claim 24.

Claims 36-38 (canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US9353254 and US5098955 are regarded as the closest prior art of record. 
‘254 teaches a combination of polyester hydroxyl resin, polyethylene resin, and spherical glass flakes blended in conjunction with additional constituents such as polymeric curatives, degassing agents, blended and extruded as master batch and having introduced (3-aminoproply)trimethoxysilane and silica type carriers such as silicone dioxide at (45-55% active) reduces orange peel significantly. 
This reference does not teach a mar and scratch resistant additive comprising:
55.0 to 65.0 wt.% of a first polyester resin having a Tg between 62-68°C;
3.0 to 7.0 wt.% of a first acrylic resin having a Tg between 42-52°C;
10.0 to 20.0 wt.% of a second acrylic resin having a Tg between 62-68°C;
5.0 to 15.0 wt.% of a second polyester resin having a Tg between 52-58°C;
2.5 to 5.5 wt.% of a blocked aliphatic, cycloaliphatic, or aromatic polyisocyanate
as claimed in independent claim 24. 


This reference does not teach a mar and scratch resistant additive comprising:
55.0 to 65.0 wt.% of a first polyester resin having a Tg between 62-68°C;
3.0 to 7.0 wt.% of a first acrylic resin having a Tg between 42-52°C;
10.0 to 20.0 wt.% of a second acrylic resin having a Tg between 62-68°C;
5.0 to 15.0 wt.% of a second polyester resin having a Tg between 52-58°C;
2.5 to 5.5 wt.% of a blocked aliphatic, cycloaliphatic, or aromatic polyisocyanate
as claimed in independent claim 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.